Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 6 is directed to a “computer program product.”  The broadest reasonable interpretation of a “computer program product” includes programs embodied within transitory media such as electromagnetic waves or signals per se.  Transitory signals are non-statutory, and therefore claim 6 is rejected under 35 U.S.C. 101.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 references a “LIDAS” sensor, wherein the sensor should properly be a “LIDAR” sensor.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the method of independent claim 1 and the sensor of independent claim 7.  The prior art is particularly deficient regarding sending a LIDAR signal at a predetermined normal power and receiving a back-scattered component of the LIDAR signal with a predetermined normal sensitivity to ascertain the distance of objects present in the surroundings scanned by the LIDAR sensor in a normal mode, wherein the normal mode is characterized by repeated interruption of the normal mode by a test mode, wherein the test mode comprises the following steps: sending a LIDAR signal at a test power, which is decreased by a predetermined amount in comparison with the predetermined normal power, and/or receiving the back-scattered component of the LIDAR signal with a test sensitivity, which is decreased by a predetermined amount in comparison with the predetermined normal sensitivity, and ascertaining a value for the maximum range of the LIDAR sensor that is available in the normal mode of the LIDAR sensor on the basis of the distance, ascertained in the normal mode, of objects that are no longer detected in the test mode.  Claims 2-5 and 8-10 are dependent upon claims 1 and 7, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ikuma et al. (US 20190289238 A1)
Harris et al. (US 20110149363 A1)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482